Citation Nr: 1500475	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-46 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975 and from August 1975 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated the he separated from the Marines due to his "bad attitude".  Although personnel records from his earlier Navy service have been obtained the personnel records from his Marine service are not.  These records should be associated with the file.

An October 2004 letter from the Vet Center contains a diagnosis of PTSD related to military experiences, but no information was given as to the specific stressors.  It appears the Veteran had several treatment sessions, but these treatment records have not been associated with the claims file.  As they may offer more insight as to the basis of the diagnosis, these records should be obtained.

Further, the Veteran's treatment records should be obtained from Daniel Golletz, Ph.D. and from the two psychiatrists that treated him after his head injury in 1991.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Salem Vet Center, dated since January 2004.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since May 2014.

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the two psychiatrists that treated him after his head injury in 1991.

4.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Daniel Golletz, Ph.D., dated since June 2004.

5.  Contact the National Personnel Records Center (NPRC), and/or any other appropriate source, to obtain a complete copy of the Veteran's service personnel records from his period of service from August 1975 to August 1978.

6.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



